

115 S1122 IS: Accurate Workplace Injury and Illness Records Restoration Act
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1122IN THE SENATE OF THE UNITED STATESMay 15, 2017Mrs. Murray (for herself, Mr. Blumenthal, Mr. Brown, Mrs. Gillibrand, Ms. Warren, Mr. Franken, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Occupational Safety and Health Act of 1970 to clarify when the time period for the
			 issuance of citations under such Act begins and to require a rule to
			 clarify that an employer’s duty to make and maintain accurate records of
			 work-related injuries and illnesses is an ongoing obligation.
	
 1.Short titleThis Act may be cited as the Accurate Workplace Injury and Illness Records Restoration Act. 2.Period for issuance of a citationSection 9(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 658(c)) is amended by adding at the end the following: For purposes of this subsection, a violation continues to occur for as long as an employer has not satisfied the requirements, rules, standards, orders, and regulations referenced in subsection (a)..
		3.Rulemaking
 (a)Rule requiredNot later than 180 days after the date of enactment of this Act, the Occupational Safety and Health Administration shall issue a final rule amending its recordkeeping regulations under section 8(c) of the Occupational Safety and Health Act to clarify that—
 (1)the duty to make and maintain accurate records of work-related injuries and illnesses is an ongoing obligation;
 (2)the duty to make and maintain such records continues for as long as the employer is required to keep records of the recordable injury or illness; and
 (3)such duty does not expire solely because the employer fails to create the necessary records when first required to do so.
 (b)AuthorizationSubsection (a) shall be considered a specific authorization by Congress in accordance with section 801(b)(2) of title 5, United States Code, with respect to the issuance of a new recordkeeping rule.